COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-295-CV
 
NYC
999, LLC AND AMALGAMATED                                    APPELLANTS
GADGET,
L.P.                                                                                     
                                                   V.
 
JOHN
D. PHILLIPS, BRYAN D. YOKLEY,                                   APPELLEES
W. TODD CHMAR, WALTER J.
BURMEISTER, 
KIRBY J. CAMPBELL, BRYAN
CIPOLETTI, 
STEVEN J. CLEARMAN, JOHN
P. IMLAY, JR., 
MASSIMO PRELZ OLTRAMONTI,
JOHN P. 
RIGAS, CARL E. SANDERS,
DRU A. 
SEDWICK, LAWRENCE C.
TUCKER, MICHAEL 
F.
MIES, AND HENRY C. LYON                                                              
 
                                                                                                        
                                               ----------
            FROM
THE 153RD DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellants=
Unopposed Voluntary Motion To Dismiss Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).




Costs of the appeal shall be paid by the
appellants, for which let execution issue. 
See Tex. R. App. P. 43.4.
PER CURIAM
PANEL D:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED:  November 16, 2006




[1]See Tex. R. App. P. 47.4.